Citation Nr: 1223810	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  06-16 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to alcohol abuse including as secondary to service-connected PTSD.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Sandra Cabrina Jenkins, Attorney


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had honorable active service from September 1968 to October 1970, and service under honorable conditions from March 1971 to March 1974.  He also had a period of service from March 1974 to January 1975 from which he was discharged under conditions other than honorable.  It was determined that he is not eligible for VA compensation based on this last period of service.  See March 6, 2006 Administrative Decision; see also 38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2011).

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that granted service connection for PTSD and major depression and awarded an initial 50 percent disability rating, effective from April 21, 2004; denied service connection for alcohol abuse including as due to service-connected PTSD, and declined to reopen the Veteran's claim for service connection for hepatitis C.  The Veteran appealed the RO's determinations.  

In a July 2005 rating decision, the RO awarded a 70 percent rating for PTSD, effective from April 21, 2004.

In an April 2010 decision, the Board denied the Veteran's claim for an initial rating in excess of 70 percent for PTSD and major depression, reopened his claim for service connection for hepatitis, and remanded the reopened claim, and his claim for service connection for alcohol abuse including as due to PTSD, to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

The Veteran appealed that portion of the Board's April 2010 decision that denied an initial rating in excess of 70 percent for PTSD and depression to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, in an April 2010 Joint Motion for Partial Remand, the VA General Counsel and the appellant averred that remand was needed to afford the Board the opportunity to provide an adequate statement of reasons or bases to discuss the Veteran's prior grant of a total rating based upon individual unemployability due to service-connected disabilities (TDIU) in a (March) 2006 rating decision and effectuated from April 21, 2004, the date of his grant of service connection for PTSD, in light of its finding that the Veteran was not totally impaired due to PTSD.  A copy of the Court's April 2011 Order is in the claims file.

Additionally, in a November 2011 letter, the Board advised the Veteran that he appointed an attorney to represent him in his appeal who was not accredited to represent claimants before VA under current regulations.  See 38 C.F.R. § 14.629(b) (2011).  However, in an April 2012 letter, the Board advised the Veteran that his appointed attorney completed the accreditation process and that appointment was accepted.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in April 2010, the Board remanded the Veteran's claims for service connection for hepatitis and alcohol abuse including as due to service-connected PTSD to the RO via the AMC for further development that included VA examinations.  VA examinations for PTSD and hepatitis C were performed in March 2011 and the examination reports are in the claims file.  The March 2011 VA PTSD examination report includes findings relevant to the Veteran's claim for service connection for alcohol abuse as due to PTSD.  However, a review of the Veteran's claims file, and his Virtual VA electronic records file, shows that the RO has not yet considered these examination findings and has not provided him with a supplemental statement of the case (SSOC).  See e.g., Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304 (2011).  This must be done prior to appellate consideration of these claims.

Given that the March 2011 VA PTSD examination report includes findings pertinent to the Veteran's claim for an initial rating in excess of 70 percent for PTSD, that was remanded back to the Board by the Court, the Board will defer consideration of this matter until the Veteran has been provided with a SSOC and an appropriate time to respond. 

Recent VA medical records regarding the Veteran's treatment at the VA medical center (VAMC) and outpatient clinic (BROPC) in New Orleans, Louisiana, dated since January 2006 should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in New Orleans and the New Orleans BROPC for the period from January 2006 to the present.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. Review the record considering all of the evidence received since the March 2006 statement of the case.  If the determination remains unfavorable to the Veteran, issue a SSOC and provide him (and his representative, if any) a reasonable period of time in which to respond before this case is returned to the Board.

No action is required of the Veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


